DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 23-31 and 33-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 of U.S. Patent No. 11,343,603 (the ‘603 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other.

As to Claim 21, Claim 11 of the ‘603 Patent recites all of the features of Claim 21, with the exception of the depth of the hidden indented channel being adjustable “according to eyewear”. However, because the claimed channel is an “eyewear channel”, there is no patentable distinction between the hidden indented channel being adjustable, and the hidden indented channel being adjustable according to eyewear.
As to Claim 23, claim 12 of the ‘603 Patent recites all of the features of Claim 23, with the exception of the recitation of “each foam ring” being oval. However, the “foam ring” in claim 12 of the ‘603 Patent applies to the foam ring in “each ear cup” of parent claim 11 of the ‘603 Patent. Therefore, there is not patentable distinction between the claims. 

As to Claim 24, claim 13 of the ‘603 Patent recites all of the features of Claim 24, as they are word-for-word identical.

As to Claim 25, claim 14 of the ‘603 Patent recites all of the features of Claim 25, as they are word-for-word identical.

As to Claim 26, claim 15 of the ‘603 Patent recites all of the features of Claim 26, as they are word-for-word identical.

As to Claim 27, claim 16 of the ‘603 Patent recites all of the features of Claim 27, as they are word-for-word identical.

As to Claim 28, claim 17 of the ‘603 Patent recites all of the features of Claim 28, as they are word-for-word identical.

As to Claim 29, claim 18 of the ‘603 Patent recites all of the features of Claim 29, with the exception of the recitation of a depression formed in “each foam ring”. However, the “foam ring” in claim 12 of the ‘603 Patent applies to the foam ring in “each ear cup” of parent claim 11 of the ‘603 Patent. Therefore, there is not patentable distinction between the claims. 

As to Claim 30, claim 19 of the ‘603 Patent recites all of the features of Claim 30, as they are word-for-word identical.

As to Claim 31, Claim 11 of the ‘603 Patent recites all of the features of Claim 21, and is broader in scope.

As to Claim 33, claim 12 of the ‘603 Patent recites all of the features of Claim 33, with the exception of the recitation of “each foam ring” being oval. However, the “foam ring” in claim 12 of the ‘603 Patent applies to the foam ring in “each ear cup” of parent claim 11 of the ‘603 Patent. Therefore, there is not patentable distinction between the claims. 

As to Claim 34, claim 13 of the ‘603 Patent recites all of the features of Claim 34, as they are word-for-word identical.

As to Claim 35, claim 14 of the ‘603 Patent recites all of the features of Claim 35, as they are word-for-word identical.

As to Claim 36, claim 15 of the ‘603 Patent recites all of the features of Claim 36, as they are word-for-word identical.

As to Claim 37, claim 16 of the ‘603 Patent recites all of the features of Claim 37, as they are word-for-word identical.

As to Claim 38, claim 17 of the ‘603 Patent recites all of the features of Claim 38, as they are word-for-word identical.

As to Claim 39, claim 18 of the ‘603 Patent recites all of the features of Claim 39, with the exception of the recitation of a depression formed in “each foam ring”. However, the “foam ring” in claim 12 of the ‘603 Patent applies to the foam ring in “each ear cup” of parent claim 11 of the ‘603 Patent. Therefore, there is not patentable distinction between the claims. 

As to Claim 40, claim 19 of the ‘603 Patent recites all of the features of Claim 40, as they are word-for-word identical.

Present Application
U.S. No. 11,343,603
21. A system comprising:
a headset comprising two ear cups, wherein:
   each ear cup comprises a foam ring;
   each foam ring comprises a hidden indented channel that exists regardless of whether eyewear is worn by a user of the headset; and a depth of the hidden indented channel is adjustable according to eyewear worn by the user of the headset.
11. A headset comprising:
two ear cups, wherein:
   each ear cup comprises a foam ring;
   the foam ring comprises a hidden indented eyewear channel;
   a depth of the hidden indented eyewear channel is adjustable by a user of the headset; and
   the hidden indented eyewear channel is formed by two different foam thicknesses along a circumference of the foam ring, wherein the hidden indented eyewear channel exists regardless of whether eyewear is worn by the user of the headset.
23. The system of claim 21, wherein each foam ring is oval.
12. The headset of claim 11, wherein the foam ring is oval.
24. The system of claim 21, wherein each ear cup comprises a cooling layer that reduces heat build-up.
13. The headset of claim 11, wherein each ear cup comprises a cooling layer that reduces heat build-up.
25. The system of claim 21, wherein each ear cup comprises a lining over the foam ring that provides heat transfer.
14. The headset of claim 11, wherein each ear cup comprises a lining over the foam ring that provides heat transfer.
26. The system of claim 21, wherein each ear cup comprises a layer of material that wicks moisture away from the user of the headset.
15. The headset of claim 11, wherein each ear cup comprises a layer of material that wicks moisture away from the user of the headset.
27. The system of claim 21, wherein the hidden indented channel is hidden below a top surface the foam ring.
16. The headset of claim 11, wherein the hidden indented eyewear channel is hidden below a top surface the foam ring.
28. The system of claim 21, wherein the hidden indented channel is indented to accommodate eyewear worn by a headset user.
17. The headset of claim 11, wherein the hidden indented eyewear channel is indented to accommodate eyewear worn by a headset user.
29. The system of claim 28, wherein when the eyewear is worn by the headset user, a depression is formed in each foam ring and foam is pushed.
18. The system of claim 17, wherein when the eyewear is worn by the headset user, a depression is formed in the foam ring and foam is pushed.
30. The system of claim 21, wherein each ear cup is configured to contact a temple of a headset user when eyewear is not worn.
19. The headset of claim 11, wherein each ear cup is configured to contact a temple of a headset user when eyewear is not worn.
31. A headset comprising:
   two ear cups, wherein:
each ear cup comprises a foam ring;
   the foam ring comprises a hidden indented channel;
   a depth of the hidden indented channel is adjustable by a user of the headset; and
   the hidden indented channel exists regardless of whether eyewear is worn by the user of the headset.
11. A headset comprising:
two ear cups, wherein:
   each ear cup comprises a foam ring;
   the foam ring comprises a hidden indented eyewear channel;
   a depth of the hidden indented eyewear channel is adjustable by a user of the headset; and
   the hidden indented eyewear channel is formed by two different foam thicknesses along a circumference of the foam ring, wherein the hidden indented eyewear channel exists regardless of whether eyewear is worn by the user of the headset.
33. The system of claim 31, wherein each foam ring is oval.
12. The headset of claim 11, wherein the foam ring is oval.
34. The system of claim 31, wherein each ear cup comprises a cooling layer that reduces heat build-up.
13. The headset of claim 11, wherein each ear cup comprises a cooling layer that reduces heat build-up.
35. The system of claim 31, wherein each ear cup comprises a lining over the foam ring that provides heat transfer.
14. The headset of claim 11, wherein each ear cup comprises a lining over the foam ring that provides heat transfer.
36. The system of claim 31, wherein each ear cup comprises a layer of material that wicks moisture away from the user of the headset.
15. The headset of claim 11, wherein each ear cup comprises a layer of material that wicks moisture away from the user of the headset.
37. The system of claim 31, wherein the hidden indented channel is hidden below a top surface the foam ring.
16. The headset of claim 11, wherein the hidden indented eyewear channel is hidden below a top surface the foam ring.
38. The system of claim 31, wherein the hidden indented channel is indented to accommodate eyewear worn by a headset user.
17. The headset of claim 11, wherein the hidden indented eyewear channel is indented to accommodate eyewear worn by a headset user.
39. The system of claim 31, wherein when the eyewear is worn by the headset user, a depression is formed in each foam ring and foam is pushed.
18. The system of claim 17, wherein when the eyewear is worn by the headset user, a depression is formed in the foam ring and foam is pushed.
40. The system of claim 31, wherein each ear cup is configured to contact a temple of a headset user when eyewear is not worn.
19. The headset of claim 11, wherein each ear cup is configured to contact a temple of a headset user when eyewear is not worn.


Claims 22 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,343,603 (the ‘603 Patent) in view of Olodort et al., U.S. Publication No. 2012/0140973, published on June 7, 2012.

As to Claim 22, the ‘603 Patent remains as applied above to Claim 21. The ‘603 Patent does not explicitly recite that the system comprises a wireless transceiver. However, providing a wireless transceiver in a headset was well known. Olodort discloses a headset [100] comprising two ear cups [102A, 102B], further comprising a wireless transceiver (para. 0015). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention to incorporate the improvement of a wireless transceiver, into the headset recited by claim 21 of the ‘603 patent, for the obvious advantage of wireless transmission.

As to Claim 32, the ‘603 Patent remains as applied above to Claim 21. The ‘603 Patent does not explicitly recite that the headset comprises a wireless transceiver. However, providing a wireless transceiver in a headset was well known. Olodort discloses a headset [100] comprising two ear cups [102A, 102B], further comprising a wireless transceiver (para. 0015). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention to incorporate the improvement of a wireless transceiver, into the headset recited by claim 21 of the ‘603 patent, for the obvious advantage of wireless transmission.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653